Citation Nr: 1226490	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (neck disability), to include as secondary to degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 20 percent prior to August 15, 2009, and in excess of 40 percent beginning August 15, 2009, for degenerative disc disease of the lumbar spine (lumbar spine disability).  

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1981, and from September 2004 to January 2006.  The Veteran also had service in the Indiana Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the Indianapolis RO in April 2009.  He failed to report for the hearing without explanation and has not requested that his hearing be rescheduled.  Thus, his DRO hearing request is deemed withdrawn.  

In addition to the paper claims files, the Veteran also has an electronic claims files, known as a Virtual VA file.  The Board has reviewed this electronic file and notes that the evidence contained in it is either cumulative of the evidence in the paper claims files or irrelevant to the claim on appeal.  

In the June 2012 informal hearing presentation, the Veteran's representative indicated that there is clear and unmistakable error in the October 2007 rating decision that assigned an effective date in August 2006 for the grant of service connection for tinnitus.  It appears that this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  A cervical spine disability became manifest in service and has been chronic since discharge from service.  

2.  Prior to August 15, 2009, the Veteran's lumbar spine disability was manifested by painful motion and limitation of flexion to, at worst, 55 degrees; and the lumbar spine disability has not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

3.  Beginning August 15, 2009, the Veteran's lumbar spine disability was manifested by painful motion and limitation of flexion to, at worst, 30 degrees; and the lumbar spine disability has not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

4.  The impairment caused by the service-connected radiculopathy involving the right lower extremity has most closely approximated mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for a rating higher than 20 percent prior to August 15, 2009, for lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for a rating higher than 40 percent beginning August 15, 2009, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

4.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice regarding his underlying service connection claims in a September 2006 letter, prior to the May 2007 rating decision on appeal. 

Although the Veteran was not provided complete notice with respect to his initial rating claim until May 2008 and October 2008, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

With respect to the service connection claim, the Board has found that the evidence of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required before the Board decides this claim.

With respect to the remaining claims, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in August 2009.  The Veteran has not asserted, and the evidence of record does not show, that his lumbar spine disability or radiculopathy has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Initial Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for IVDS based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The general rating formula for disease and injury of the spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Service Connection

The Veteran contends that he experienced an in-service injury to his neck while serving in Iraq, and has had neck problems since.  A review of the Veteran's July 2004 medical examination report and the report of his September 2004 predeployment physical shows that his cervical spine was found to be normal on both occasions.  The available STRs show no treatment for any neck complaints during service.

Following discharge from service the Veteran underwent a July 2006 MRI and he was diagnosed as having foraminal disc protrusions at C2-3 and C5-6, and mild, acquired central stenosis at C5-6 and C6-7.  Private treatment records dated in 2006 also show a diagnosis of cervical spondylosis.  Despite three VA examinations of the spine, the Veteran neck disability has never been addressed.  

The Board finds that the Veteran is both competent and credible in his statement that he injured his neck during his deployment and has had neck pain since.  It is well-established that a claimant is competent to relate a history of injuries in service and his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Given the consistent statements from the Veteran as noted above, the Board finds the Veteran's assertions of neck pain during and since service to be credible here.  .  The Veteran is currently undergoing treatment for his neck disability, as noted in the medical evidence of record.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for residuals of a neck injury.

Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

By way of background, the Veteran was originally awarded service connection for a lumbar spine disability in a May 2007 rating decision.  He was assigned a 20 percent rating, effective January 16, 2006.  The Veteran appealed the initial rating.  In a July 2008 rating decision, a separate, 10 percent rating for radiculopathy of the right lower extremity was granted, effective January 16, 2006.  In a June 2010 rating decision, his lumbar spine rating was increased to 40 percent, effective August 15, 2009.  The Veteran continues to appeal the ratings assigned.  

Following his claim for service connection in August 2006, the Veteran was afforded a VA examination in April 2007.  He reported that the onset of his back pain was following a back injury incurred in September 2005.  He had reported low back pain and right leg pain and was treated with NSAIDs.  The pain diminished, but did not dissipate.  Following service, his low back pain has been treated with epidurals, NSAIDS, and physical therapy.  The Veteran assessed his pain as being 6 to 7 out of 10, with 10 being the most severe pain, and pain of 10 out of 10 during a flare-up.  He contends that he has had over 50 flare-ups of low back pain and has taken approximately 7 days of sick leave due to his back pain in the past 12 months.  During a period of flare-up, he estimates that the pain lasts two days and he must get off of his feet.  He reported being unable to stand more than 20 minutes, walk more than 10 minutes, or drive more than one hour due to his back pain.  

Upon physical examination, the Veteran was noted to have a mild limp, but he was capable of walking on his toes and heels.  Straight leg testing was positive on the right side, but negative on the left.  Trendelenburg's sign was absent, bilaterally.  Muscle testing was normal in both lower extremities.  Inspection of the spine revealed palpable tenderness and percussion at the L4-5 level.  

The Veteran had forward flexion to 75 degrees.  Extension was to 20 degrees with pain.  Lateral bending to the left and right was 30 degrees, and lateral torque to the right and left was to 30 degrees.  Following repetitive motion, the examiner stated that the Veteran incurred back pain with some spasm, and loss of motion of approximately 20 degrees for flexion and 10 degrees for extension.  X-rays of the lumbar spine revealed mild, spondylosis at the L4-5 level and evidence of sclerosis of the facet at the L5-S1 level.  The July 2006 MRI revealed congenitally short pedicles with epidural lipomatosis, which contributed to the central spinal stenosis in the lumbar spine.  Also, there is a small, superimposed right foraminal disc protrusion at the L4-5 level, causing moderate right foraminal stenosis.  The examiner diagnosed the Veteran as having herniated lumbar disc with right sciatica due to his in-service injury.  

The Veteran was afforded another VA examination of the spine in November 2008, during which he reported increasing pain in the low back and sciatica in the right leg.  He reported trouble doing heavy lifting and simple tasks such as standing or walking.  He advised that he takes muscle relaxants and other medications to treat his low back symptoms.  With rest, he assessed his back pain as 6 out of 10 in terms of severity, and the pain during a flare-up is 10 out of 10.  He stated that his right-sided sciatica has been persistent since his initial back injury.  

Physical examination revealed similar test results as in the previous VA examination, and there was diffuse lumbar pain present both with touch and percussion.  Range of motion testing revealed forward flexion to 40 degrees and extension to 0 degrees.  Lateral bending to the left and right was to 30 degrees, as was lateral torque to the right and left.  The Veteran was unable to perform any repetitive motion due to pain.  X-rays of the lumbar spine showed only minimal degenerative changes, with a small spur on the anterior body of the L4 vertebra.  The examiner opined that the Veteran had progressive symptoms of pain and sciatica due to severe central stenosis.  These symptoms impact his activities of daily living inasmuch as he cannot walk more than 5 minutes, cannot stand more than 1 minute, and cannot drive his car more than 30 minutes at a time.  The examiner diagnosed the Veteran as having moderate to severe spinal stenosis at L2-4 and mild degenerative changes of the lumbar spine.  

The Veteran was afforded another VA examination in August 2009 during which he reported continued low back pain with stiffness and radiation in to the right lower extremity.  He advised that he has tried numerous medications and physical therapy with minimal relief.  He described the pain as constant, 8 out of 10 in terms of severity, throbbing, and tingling down the right lower extremity.  The Veteran described flare-ups as occurring twice weekly, lasting from a couple hours to 2 days, and causing severe (10 out of 10) pain.  The Veteran reported that during a period of flare-up, he must stop what he is doing and rest.  He denied any use of assistive devices, but stated that he can only walk 4 to 5 minutes at a time due to pain.  The examiner indicated that lumbar spine pain limits his mobility, activities of daily living, usual occupation, recreational activities, and driving.  The Veteran denied any periods of incapacitating episodes in the previous 12 months.  

Upon physical examination, the examiner noted that the Veteran's posture, gait, and spinal motion are limited due to his pain.  Forward flexion was to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  The Veteran endorsed pain with all ranges of motion and following repetitive motion.  The examiner noted tenderness to palpation over the thoracic and lumbar spine areas, but without pain over the paraspinal musculature.  The examiner found no evidence of ankylosis of the lumbar spine.  Sensory examination was normal except for impairment in the right lower extremity following light touch testing.  Motor examination was normal in both lower extremities.  There was no evidence of muscle atrophy.  Reflexes in the lower extremities were hypoactive.  Lasegue's sign was positive on the right.  The examiner confirmed the Veteran's diagnosis of degenerative joint disease of the lumbar spine.  

A review of the record shows that the Veteran continues to receive treatment at the VA Medical Center for his low back disability.  He has endorsed increasing pain.  He has received injections to alleviate his pain, but more often than not uses over-the-counter acetaminophen and NSAIDS for temporary pain relief.  The Veteran also has been noted to use physical therapy as treatment.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent prior to August 15, 2009, or in excess of 40 percent beginning August 15, 2009, for his service-connected lumbar spine disability.  Further, the Board finds that he is not entitled to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

Prior to August 15, 2009, the Veteran's forward flexion of the lumbar spine was no worse than 55 degrees-this is based upon the 20 degrees of additional limitation of motion described following repetitive motion.  August 15, 2009, was the first date on which the Veteran was shown to have forward flexion of the lumbar spine limited to 30 degrees or less.  

During the entire period on appeal, the Veteran has not had any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, nor has he had any periods of doctor prescribed bed rest due to his lumbar spine disability.  Also, the objective medical evidence demonstrates that the disability has not been productive of neurological impairment in the left lower extremity (radiculopathy in the right lower extremity is separately compensated and discussed below).  Thus, ratings in excess of 20 percent prior to August 15, 2009, and in excess of 40 percent thereafter, for the service-connected lumbar spine disability are not warranted.  

In regard to evaluation of radiculopathy of the right lower extremity, the Board finds the criteria for a rating in excess of 10 percent are not met.  The only manifestation of radiculopathy is subjective pain, which is compensable only at the "mild" or at most "moderate" level.  Given the Veteran's normal muscle tone, motor strength and sensory examination (except for problems feeling a light touch), and given the absence of atrophy, the Board concludes the incomplete paralysis of the sciatic nerve more closely approximates "mild" than "moderate" severity.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and the arguments submitted by his representative.

The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording both the Veteran full competence and credibility, nothing in the lay evidence provided shows the lumbar disability has met the criteria for higher evaluation or that the radiculopathy has more nearly approximated the criteria for a higher rating.  In that regard, the Veteran testified to occasionally taking a day off of work due to back pain or during a flare-up, he puts up his feet for a couple days.  The Board notes, however, that such episodes are not "incapacitating episodes" as defined by the rating criteria and he specifically denied qualifying incapacitating episodes during the VA examinations.

At no point prior to August 15, 2009, have the criteria for a rating in excess of 20 percent for functional impairment of the spine been met, and at no point since then have the criteria for a rating in excess of 40 percent been met. 

The Board has considered whether additional compensation is warranted under the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, either the VA examiners specifically found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion, or when they did, they assessed and listed the decreased ranges of motion following repetitive motion.  The Board concludes that higher ratings based on those factors is not warranted.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected lumbar spine disability, including radiculopathy of the right lower extremity, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the record does not show, that he is unemployable.  Accordingly, the Board need not further consider whether a TDIU is warranted.

In sum, the Board has found the claims on appeal must be denied.  In so concluding, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to the rating claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for a neck disability is granted 

A disability rating in excess of 20 percent prior to August 15, 2009, and in excess of 40 percent thereafter, for lumbar spine disability is denied.

A disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


